Citation Nr: 0922851	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  O5-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 27, 1999, 
for a grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1971 to March 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA) prepared in December 2003 and issued in January 
2004.  This decision awarded the Veteran service connection 
for PTSD and assigned an effective date of September 27, 
1999, for that award.


FINDINGS OF FACT

1.  A January 1996 rating decision which denied service 
connection for PTSD became final in January 1997 when the 
Veteran failed to submit a timely substantive appeal after a 
statement of the case was issued in March 1996.

2.  No communication, formal or informal, which may be 
interpreted as a request to reopen that claim, was received 
until September 27, 1999.


CONCLUSION OF LAW

The requirements for an effective date prior to September 27, 
1999 for a grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he had PTSD prior to 
September 27, 1999, and asserts that he is entitled to 
service connection for PTSD prior to that date.  He asserts 
that the grant of service connection should be retroactive to 
the day after his service separation, since he has had the 
same symptoms continuously since service.  Alternatively, he 
argues that the grant of service connection should be 
retroactive to his January 1995 claim for service connection 
for PTSD.  

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  While the RO did not provide notice as contemplated 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in this 
case, the Board finds that such notice is not necessary under 
the facts and circumstances of this case and the Veteran is 
not prejudiced by this lack of notice.  The Board notes that 
the Veteran's claim for an earlier effective date for the 
grant of service connection for PTSD arises from his 
disagreement with the initial assignment of the effective 
date as part of the initial award of service connection.  The 
Courts have held that once service connection is granted, the 
claim is substantiated, and additional notice is not required 
following substantiation of a claim, since the purpose of 
notice has been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, any defect in the notice regarding the 
effective date assigned in this case is not prejudicial.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

In addition, the Board finds that it is the law, and not the 
evidence that is dispositive in this case.  There appears to 
be no dispute as to the essential facts which govern 
assignment of the effective date of the award of service 
connection.  In such situations, the VA General Counsel has 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
where further development of facts cannot change the outcome 
of the claim.  VAOPGCPREC 5-2004.  The Court has also held 
that where the law, and not the underlying facts or the 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002).  

In this case, the RO also provided assistance to the Veteran 
as to the claim for service connection for PTSD, as required 
by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal.  In fact, the effective 
date for the grant of service connection must be made based 
on evidence already of record, so further development of the 
evidence is precluded.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. A 
remand for additional notification or development would only 
result in unnecessarily delaying this matter with no benefit 
flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Law and regulations governing earlier effective date claim

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet.App. 196, 199 
(1992).  To determine when a claim was received, the Board 
must review all communication in the claims file that may be 
construed as an application for a claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of  
the receipt of an application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Furthermore, the effective date based on the 
submission of new and material evidence received after a 
final disallowance is the date of receipt of a new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

Under 38 C.F.R. § 3.156(c), as in effect in 1999, when the 
Veteran submitted the claim underlying this appeal, the 
regulation provided that where new and material evidence such 
as a supplemental report from a service department was 
received before or after a decision has become final, the 
former decision "will be reconsidered" by the adjudicating 
agency of original jurisdiction (AOJ).  This included 
official service department records which presumably had been 
misplaced and now been located and forwarded to VA.  38 
C.F.R. § 3.156(c) (1999).  

The provisions of 38 C.F.R. § 3.156(c) were amended, 
effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 
(Sept. 6, 2006).  The regulation now provides that if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, rather than reopen the 
claim, if the Additional records include the Veteran's 
service records, or include records that could not have been 
obtained because the records were classified when VA decided 
the claim.  The additional records do not support 
reconsideration of the prior decision if VA could not have 
obtained when it decided the claim because the records did 
not exist when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to identify 
and obtain the records.  

The preamble in the discussion of the proposed revision of 
38 C.F.R. § 3.156(c) explained that the use of the words "new 
and material evidence" in the regulation was confusing.  See 
70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The language 
inferred that VA was authorized to reopen a claim when 
service department records were received that were not 
available before.  In practice, when VA received service 
department records that were previously unavailable at the 
time of the prior decision, VA could reconsider the prior 
decision.  The effective date assigned would relate back to 
the date of the original claim, or date entitlement arose, 
whichever is later.  The effective date would not be limited 
to the date of the claim to reopen.  

The change was also intended to broaden the description of 
service department records to include unit records, such as 
those received from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the U.S. Armed Services 
Center for Unit Records Research (CURR)) that pertain to 
military experiences claimed by a Veteran.  It was noted that 
such evidence could be particularly valuable in connection to 
claims for benefits for PTSD.  Id.  

Facts 

The basic facts in this case are not in dispute.  The Veteran 
submitted a claim for service connection for PTSD in February 
1995.  In March 1995, the Veteran was sent a PTSD 
questionnaire and asked to return it as soon as possible.  
The letter stated that, if the questionnaire was not retuned 
within one year, benefits, if entitlement were to be 
established, might not be paid prior to receipt of the PTSD 
questionnaire.  

The Veteran's service treatment records, entrance 
examination, separation examination, and other documents, 
including a DA Form 20, "Enlisted Qualification Record," 
were obtained in August 1995.  VA outpatient clinical records 
which noted treatment for PTSD were obtained.  

The Veteran was afforded VA examination in November 1995.  
The examiner noted that the Veteran reported numerous combat 
stressors, including seeing other service members die, 
learning that a plane that departed from his base was last, 
with all aboard, shortly after it left the base, and being 
subject to enemy rocket fire.  The examiner assigned a 
diagnosis of PTSD.  

The January 1996 rating decision discussed the fact that 
service treatment records were devoid of treatment for or 
report of psychiatric complaints, and noted that no post-
service psychiatric treatment was identified prior to 1994.  
The rating decision specifically notified the Veteran that, 
although he reported exposure to combat to medical providers 
who treated or examined him, he had not submitted specific 
names, dates, locations, or places of any incident to allow 
verification of incidents reported to the clinical providers.  
In January 1996, the Veteran was notified of the decision and 
provided with a copy of the rating decision.

In his February 1996 disagreement with the rating decision, 
the Veteran stated that he spent time in Vietnam in the 
combat zone.  The Veteran did not elaborate on that brief 
statement.  He did not provide any specific information about 
any incident.  He did not return the PTSD questionnaire.  The 
statement of the case (SOC) issued in March 1996 again 
notified the Veteran that, although the clinical records 
reflected assignment of a diagnosis of PTSD, the Veteran had 
not provided specific, verifiable information about 
stressors.  The Veteran was advised of his right to appeal 
the determination, and the appropriate appeal form (a VA Form 
9) was provided.  The Veteran did not send any communication 
to the RO within the next two years.  

In late June 1998, the Veteran requested a copy of his 
"medical record."  The RO responded to the June 1998 
request by providing a copy of the claims folder in August 
1998.  On September 27, 1999, the RO received a statement 
from the Veteran asking the RO to advise him of the "current 
status" of his "appeal" of the January 1996 rating 
decision.  

The RO advised the Veteran that no appeal was received after 
the March 1996 SOC was issued, but the Veteran could reopen 
the claim for service connection for PTSD by submitting 
additional evidence.  The Veteran's September 1999 statement 
was accepted as a request to reopen the claim for service 
connection for PTSD.  

Additional information submitted by the Veteran beginning in 
September 1999 was used to request information from the JSRRC 
(then, CURR).  It is undisputed that these records, as well 
as other evidence obtained after the claim was reopened, 
confirmed that the Veteran was exposed to combat stressors in 
Vietnam.  September 27, 1999, the date of the receipt of the 
Veteran's request to reopen his claim, was the assigned date 
for the award of service connection for PTSD.  

Analysis

Initially, the Board notes that that the 1995 claim did not 
identify any specific stressor.  The Veteran's DD214 
discloses that he served in Vietnam, but the DD214 
establishes that the Veteran did not receive any special 
decoration or award denoting participation in combat.  The 
Veteran did not return the PTSD questionnaire sent to him in 
1995.  He did not provide specific information about any 
stressor date, time, or location, other than a statement that 
he served in the combat zone in Vietnam.  The Veteran was 
notified, both in a January 1996 rating decision and in a 
March 1996 SOC, that specific stressor information needed to 
substantiate his claim was lacking.  

The RO has accepted the communication received from the 
Veteran on September 27, 1999 as a request to reopen a claim 
for service connection for PTSD, and the Board agrees with 
that determination.  The Veteran's September 1999 
communication was submitted more than one year following the 
January 1996 decision and more than one year after the March 
1996 SOC was issued.  As such, the September 1999 
communication was not timely to constitute further evidence 
related to the 1995 claim, as the denial of that claim became 
final in January 1997, one year after the January 1996 rating 
decision was issued.  

The effective date of the award of service connection 
following a request to reopen is the date the request to 
reopen was received.  In this case, that date was September 
27, 1999.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  It is settled law that the effective date 
for the grant of service connection following a final 
decision is the date of the reopened claim.  See Sears v. 
Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds 
that the effective date statute, 38 U.S.C.A. § 5110(a), is 
clear on its face with respect to granting an effective date 
for an award of VA periodic monthly benefits no earlier than 
the date that the claim for reopening was filed").  In the 
Sears case, the Court explained that the statutory framework 
did not allow for the Board to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.  

The Board has considered the Veteran's statement, in the 
September 1999 communication and thereafter, that he believed 
an appeal was in process.  However, there is nothing in the 
record which indicates that any communication to the Veteran 
prior to September 1999 was returned to the RO as 
undelivered.  Moreover, the Veteran was provided a complete 
record of his claims file, including the March 1996 letter 
which directed the Veteran to return the VA Form 9 in order 
to perfect his appeal.  There is no fact or governing 
provision which authorizes a finding that the January 1996 
rating decision was not final prior to the submission by the 
Veteran of his September 1999 request to reopen that 
decision.

The Board has also reviewed the evidence to determine whether 
there was any unadjudicated claim for service connection for 
PTSD, formal or informal, which was of record prior to 
September 27, 1999.  However, the Board finds that VA did not 
receive any correspondence or communication evidencing the 
Veteran's intent to claim service connection for PTSD or to 
reopen a claim for service connection for PTSD denied in 
January 1996 until September 27, 1999.  In particular, the 
Veteran's June 1998 request for copies of records cannot be 
construed as a request to reopen the claim for service 
connection for PTSD, or as an assertion that an appeal was in 
progress, or as any document which may be construed as 
favorable to the Veteran's claim for an effective date prior 
to September 27, 1999, for the grant of service connection 
for PTSD.  

The Board notes the Veteran was receiving VA treatment for 
PTSD, but, since the claim for service connection for PTSD 
had been denied, those treatment records did not constitute 
information claims for service connection for PTSD.  There is 
simply no evidence of record that may be construed as an 
informal or formal claim, or a request to reopen a claim 
prior to September 27, 1999.  Consequently, the RO was 
correct in assigning September 27, 1999, as the effective 
date for the grant of service connection for PTSD, and the 
Veteran's claim for an effective date prior to that date is 
not established.

The Board has considered whether the provisions of 38 C.F.R. 
§ 3.156(c) authorize an effective date prior to September 27, 
1999.  The evidence lacking in January 1996 was information 
which would allow verification of a stressor.  The Veteran's 
multiple accounts of stressful incidents in service were 
lacking in details which would allow verification.  The 
Veteran did not submit the PRSD questionnaire furnished to 
him in March 1995.  The JSRRC records obtained following the 
1999 request to reopen were available in 1996, but the 
Veteran had not provided sufficient information to suggest 
that the RO should request those records.  Thus, the record 
discloses that the grant of service connection for PTSD was 
based, in whole or in part, on the additional service 
treatment records obtained during the course of the 
development of the reopened claim.  However, since the RO did 
not have sufficient information to submit the request for 
those records at the time of the prior claim, the provisions 
of 38 C.F.R. § 3.156 which would allow an earlier effective 
date than September 27, 1999, are not applicable.  

The additional service department records the RO obtained 
after the Veteran submitted his September 1999 request to 
reopen the claim were not requested prior to September 1999 
because the Veteran had not submitted specific information 
about the alleged stressors.  The receipt of additional 
service department evidence following additional information 
from the Veteran does not serve as a basis for reconsidering 
the 1996 denial of service connection for PTSD.  The 
provisions of section 3.156(c) do not authorize an effective 
date for service connection for PTSD based on receipt of 
additional official records where records were not requested 
because information from the Veteran was lacking.  
Accordingly, 38 C.F.R. § 3.156(c) does not service as a basis 
for an effective date prior to September 27, 1999, for the 
grant of service connection for PTSD in this case.

The Board is unable to find any provision governing the 
assignment of an effective date for a grant of service 
connection that has been met in this case.  There is no 
evidence that the Veteran has met any criterion for an 
effective date prior to September 27, 1999, for the award of 
service connection for PTSD.  The appeal must be denied.  


ORDER

The appeal for an effective date prior to September 27, 1999, 
for a grant of service connection for PTSD is denied.  






____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


